DETAILED ACTION
Claims 1-20 are considered for examination. Claims 1-4, 7, 9-13, and 16-19 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive in full.
Some of the previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §101 on page 10, that the added claim limitations render the claimed subject matter patent eligible, The Office finds this argument persuasive. As discussed in the interview held 6/16/2021, the added claim limitations recite one or more features which would not reasonably be performed in the human analog. Particularly, the claims recite parallels similar to that found in USPTO example 39 of training a machine-learning model and require the use of particular a machine learning modeling techniques in the scoring of a user’s response. These features are seen to not embody a judicial exception and nonetheless direct the claims toward a particular machine under MPEP §2106.05(b).  For at least these reasons, the rejection under §101 is withdrawn in the present action.
In response to applicant's arguments under 35 U.S.C. §103 on page 9-10, that the previously cited combination of references fails to teach the amended limitations, The Office finds this argument persuasive, however moot in light of a new combination of references which renders the claimed invention obvious as detailed below. Further details are provided below. For at least these reasons, the rejection under §103 is adapted and maintained herein. 
Additionally, OFFICIAL NOTICE was taken in the previous Office Action dated 2/22/2021 that both the concepts and advantages of deducting grade points for pausing a test after user confirmation were old and well known and expected in the art at the time the invention was made. Since the Applicant did not traverse the officially noticed facts by specifically pointing out supposed errors, the officially Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.").
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority








The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed international application IN201711007340 filed 3/2/2017 is acknowledged, however written description support for determining whether a response is one of a set of recognizable responses and, if the response is identified as an unrecognizable response receiving an additional response corresponding one of the set of recognizable responses and reclassifying the first response and one of the set of recognizable responses in claims 1, 10, and 16, and associated dependent claims 3, 4, 12, 13, 17, and 18; the determination of a preference of a type of communication based on an introductory response being formal or informal in claims 1, 10, and 16; authenticating the user in claims 5, 14 and 20; providing recommendations on areas of improvement in claims 6 and 15; scoring responses based on confidence in claim 7 and the database tree structure in claim 8 is provided only in the currently filed application, if properly supported therein, and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and 
Claim Objections
Claim 1, 10, 16 and dependents thereof are objected to because of the following informalities:  
Claim 1, 10, and 16 recite, “based on an informal introductory response includes one or more of…” in line 4 which should read, “based on an informal introductory response that includes one or more of…” (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 10, 16, and any dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “determining, with a second machine-learning model, a score for the first module response, wherein the second machine-learning model is selected from the group consisting of a linear regression, a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 6, 8-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gioev et al. (US Pub. 2011/0276642 A1) in view of Eluard et al. (US Pub. 2014/0317705 A1), in further view of Kim et al. (US Pub. 2016/0308794 A1) and Deane et al. (US Pub. 2016/0133147 A1).
In re Claim 1, Gioev et al. discloses: a computer-implemented method for generating a messaging stream that is transmitted over a network to a user device (at least at Figures 1, 3, 6A-7F, and ¶ [0005], wherein Gioev discloses a system for assessing a user’s understanding of an educational curriculum through a text/email/web application operated on a user device in textual communication stream with a server device. Wherein the system provides an interactive dialog based learning system in [0014], through which the user communicates with the server. Wherein questions are asked by the learning system in Figures 6-7 and ¶ [0020] and Table 1, which include words based responses in 5.1.1 and 6.1.1. Wherein user response are categorized into a set of known responses in [0026], [0074]-[0077], and Table 14 and actions taken based upon the provided responses. Wherein the user’s answers to questions are evaluated and scores provided to the user in Figure 7F and [0029], wherein a score for an entire chapter/section/problem is provided. More examples throughout), the method comprising: 
	[…];	
generating an introductory message (at least at Figure 6A, wherein the server generates an introductory message and provides such message to the user device); 
	receiving an introductory response from the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section); 
	providing an authentication message to the user device that requests authentication information (at least at [0085]-[0087], wherein the system asks for a user’s username/password);
	[…];
	determining a user preference for a [] type of communication based on a [] introductory response […]; and configuring the first module question based on the user preference for the type of communication prior to providing the first module question to the user device (at least at Figure 6A, 
	providing a first module question to the user device (at least at 7C-E, wherein a set of questions related to a particular section is provided to a user, such as problem 2.1.1 in section 2.1 which is one of two questions within the section, is provided to the user. Wherein the questions include questions requiring one or more word answers in ¶ [0020] on page 3 in 5.1-7.1. Wherein the user advances to the first question by replying gtps w2.1); 
	receiving a first module response; determining […] a score the first module response […] (at least at [0196]-[0205], and Figure 7E, wherein the user provides a text string input answer to the questions asked by the user, which includes one or more words based on the questions asked in sections 5.1-7.1 on page 3. Wherein the user’s response is compared to the set of words of the answer stored in the system’s database to determine if the user is correct. See configuration of the database in [0023], [0028], [0032], [0178]-[0182], among others. At least at [0196]-[0205], wherein the user’s responses for each question and within sections/chapters are graded for correctness and the results displayed to the user in Fig. 7E and 7F); and 
	generating a user interface that includes the score of the user response (at least at Figure 7F, wherein the user’s scope for each problem, section, and chapter is recorded and provided to the user. More examples throughout); […].
	Gioev et al. is arguably silent on training a machine learning model to learn authentication responses for verifying the user’s identity, but Eluard et al. teaches: [an authentication machine learning for verifying user login credentials system, comprising] creating a training set of prior user responses; training a first machine-learning model, based on the training set of prior user responses, to categorize a user response as one of a set of recognizable responses or an unrecognizable response (at least at Figure 2-3 and ¶ [0009]-[0022], and [0028]-[0052], wherein the system is provided with a true password for a particular user, wherein incorrect passwords which are close to the true password are stored as secondary passwords for the user if their entry is followed by the true password when a user logs in, wherein on subsequent login attempts entry of the secondary passwords are reclassified as correct passwords which the user may use to login. Wherein this fashion the machine system learns to ; providing an authentication message to the user device that requests authentication information (at least at Figure 1 and ¶ [0031]-[0034], wherein the user is provided with a request to enter their password); determining, using the first machine-learning model, that an authentication response is the unrecognizable response (at least at [0031]-[0034], wherein an incorrect password is entered); responsive to determining that the authentication response is the unrecognizable response, providing the authentication message again to the user device (at least at [0031]-[0034], wherein when an incorrect password is entered the user is asked to reenter their password); receiving an additional response from the user device; responsive to determining, using the first machine-learning model, that the additional response is from the set of recognizable responses, reclassifying the authentication response as one of the set of recognizable responses (at least at [0031]-[0034], wherein when an incorrect password is entered followed by a correct password input, the incorrect password input is learned by the system to represent a secondary password that the user may use to login to their account if the secondary password is relatively close to the true password).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the system to use a machine learning model to learn various user passwords which are acceptable for logging into the system, as taught by Eluard et al., for the purpose of enabling the user to login even when inputting minor misspellings of their password for the benefit of enabling the system to accommodate minor spelling mistakes and ease the user login process while still maintaining high levels of security. 
Gioev et al. is arguably silent on the system determining a preference for an informal type of communication based on an introductory response and providing text according to the informal type, but Kim et al. teaches: [a textual, language response processing system, comprising] determining a user preference for a an informal type of communication based on an informal [] response includes an informal spelling […]; and configuring the first module [text provisions] based on the user preference for the informal type of communication prior to providing the first module [text provisions] to the user device (at least at ¶ [0115], wherein a device receives an introductory message which includes informal spelling or no capitalization and determine that the reply message should be generated in an informal style. Wherein 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to determine how formally the informational content should be outputted based upon the user’s replies through the device being informal, as taught by Kim et al., for the purpose of customizing the system to a user’s preferred language style for the benefit of increasing the personalization of the system and aiding the user in more easily understanding the conversation in a more familiar/comfortable tongue/style.
Gioev et al. is arguably silent on the system scoring the user’s responses using a machine learning scoring model, but Dean et al. teaches: [a textual, language response processing system, comprising] determining, with a second machine-learning model, a score for the first module response, wherein the second machine-learning model is selected from the group consisting of a linear regression, decision tree, random forest  (at least at ¶ [0017], [0031], and Figure 2, wherein a user’s textual response to a question is inputted to the system and the system scores the user’s response using a linear regression, decision tree, or random forest model based on textual features. See [0026]-[0037], etc.).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to score a user’s textual answer using a machine learning algorithm, as taught by Dean et al., for the purpose of enabling a more comprehensive assessment of a user’s response through an improved grading system for the benefit of providing a more detailed score analysis and increasing the veracity of the grading system and the pedagogic feedback given to the student.
In re Claim 5, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. further discloses: determining, based on an authentication response from the user device, that the user provided the authentication information for the user profile 
In re Claim 6, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 5 discloses the claimed invention as shown above. Gioev et al. further discloses: wherein the first module question is part of a set of first module questions that correspond to a test, the first module response is part of a set of first module responses, and the user interface further includes recommendations about areas of improvement that are designed to help the user improve performance on the test (at least at Figure 7F, wherein the series of questions are questions which test a user’s understanding of subject matter within a particular chapter, class, or series of classes. Wherein the provision of user scores for each chapter/problem/class provides a recommendation to the user on areas they are weak in, in order to improve their performance on the particular chapter, class, or series of classes. Moreover see MPEP §2111.05 wherein the particular subject matter meaning of the content which is displayed on the user interface fails to receive patentable weight as it does not further limit the functioning of the computer).
	Additionally, pursuant to MPEP §706.02(I)(B), it is now admitted prior art that the concept and advantages of providing questions related to a test and providing recommendations on areas of the test to improve upon were old and well own to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gioev et al. by incorporating questions related to a test and feedback on test weakness, to obtain predictable results of preparing a student for a test and aiding them in identifying areas that they need to focus on.
In re Claim 8, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al.  as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. further discloses: wherein the set of recognizable responses and actions based on the set of recognizable responses are stored in a database that is organized as a tree structure (at least at ¶ [022]-[0024], wherein the database takes on a tree based structure and in Figure 7 and [0074]-[0077]] and Table 14, wherein the user may desire to move forward or backward within problems, chapters, sections, chapters, and classes by pressing “W” or “B” and traverse the tree accordingly). Additionally, pursuant to MPEP §706.02(I)(B), it is now admitted prior art that the concept and advantages of storing responses and actions in a tree structure of a database were old and well own to the person of ordinary skill in the art at the time (before Gioev et al. by incorporating a tree structure of system actions and possible responses within a database for efficiently storing the system data in an easily accessible format.
In re Claim 9, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al.  as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, deducting points for pausing a test, however it is now admitted prior art that the concept and advantages of deducting grade points for pausing a test after user confirmation were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gioev et al. by incorporating a grade penalty confirmed by the user for pausing a test, to obtain predictable results of encouraging user’s to complete the testing in one sitting.
In re Claim 10, Gioev et al. discloses: a non-transitory computer readable medium for generating a messaging stream that is transmitted over a network to a user device with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations (at least at Figures 1, 3, 6A-7F, and ¶ [0005], wherein Gioev discloses a system for assessing a user’s understanding of an educational curriculum through a text/email/web application operated on a user device in textual communication stream with a server device. Wherein the system provides an interactive dialog based learning system in [0014], through which the user communicates with the server. Wherein questions are asked by the learning system in Figures 6-7 and ¶ [0020] and Table 1, which include words based responses in 5.1.1 and 6.1.1. Wherein user response are categorized into a set of known responses in [0026], [0074]-[0077], and Table 14 and actions taken based upon the provided responses. Wherein the user’s answers to questions are evaluated and scores provided to the user in Figure 7F and [0029], wherein a score for an entire chapter/section/problem is provided. More examples throughout), the operations comprising: 
[…];
	generating an introductory message (at least at Figure 6A, wherein the server generates an introductory message and provides such message to the user device); 
	receiving an introductory response from the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section); 
	[…];
	determining a user preference for a [] type of communication based on a [] introductory response […]; and configuring the first module question based on the user preference for the type of communication prior to providing the first module question to the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section for subsequent presentation).
	providing a first module question to the user device (at least at 7C-E, wherein a set of questions related to a particular section is provided to a user, such as problem 2.1.1 in section 2.1 which is one of two questions within the section, is provided to the user. Wherein the questions include questions requiring one or more word answers in ¶ [0020] on page 3 in 5.1-7.1. Wherein the user advances to the first question by replying gtps w2.1); 
	determining […] a score for the first module response […] (at least at [0196]-[0205], and Figure 7E, wherein the user provides a text string input answer to the questions asked by the user, which includes one or more words based on the questions asked in sections 5.1-7.1 on page 3. Wherein the user’s response is compared to the set of words of the answer stored in the system’s database to determine if the user is correct. See configuration of the database in [0023], [0028], [0032], [0178]-[0182], among others. At least at [0196]-[0205], wherein the user’s responses for each question and within sections/chapters are graded for correctness and the results displayed to the user in Fig. 7E and 7F); and 
	generating a user interface that includes the score of the first module response (at least at Figure 7F, wherein the user’s scope for each problem, section, and chapter is recorded and provided to the user. More examples throughout).
	Gioev et al. is arguably silent on training a machine learning model to learn authentication responses for verifying the user’s identity, but Eluard et al. teaches: [an authentication machine learning creating a training set of prior user responses; training a first machine-learning model, based on the training set of prior user responses, to categorize a user response as one of a set of recognizable responses or an unrecognizable response (at least at Figure 2-3 and ¶ [0009]-[0022], and [0028]-[0052], wherein the system is provided with a true password for a particular user, wherein incorrect passwords which are close to the true password are stored as secondary passwords for the user if their entry is followed by the true password when a user logs in, wherein on subsequent login attempts entry of the secondary passwords are reclassified as correct passwords which the user may use to login. Wherein this fashion the machine system learns to categorize password responses as recognized or unrecognized via building a training set); providing an authentication message to the user device that requests authentication information (at least at Figure 1 and ¶ [0031]-[0034], wherein the user is provided with a request to enter their password); determining, using the first machine-learning model, that an authentication response is the unrecognizable response (at least at [0031]-[0034], wherein an incorrect password is entered); responsive to determining that the authentication response is the unrecognizable response, providing the authentication message again to the user device (at least at [0031]-[0034], wherein when an incorrect password is entered the user is asked to reenter their password); receiving an additional response from the user device; responsive to determining, using the first machine-learning model, that the additional response is from the set of recognizable responses, reclassifying the authentication response as one of the set of recognizable responses (at least at [0031]-[0034], wherein when an incorrect password is entered followed by a correct password input, the incorrect password input is learned by the system to represent a secondary password that the user may use to login to their account if the secondary password is relatively close to the true password).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the system to use a machine learning model to learn various user passwords which are acceptable for logging into the system, as taught by Eluard et al., for the purpose of enabling the user to login even when inputting minor misspellings of their password for the benefit of enabling the system to accommodate minor spelling mistakes and ease the user login process while still maintaining high levels of security. 
Gioev et al. is arguably silent on the system determining a preference for an informal type of communication based on an introductory response and providing text according to the informal type, but Kim et al. teaches: [a textual, language response processing system, comprising] determining a user preference for a an informal type of communication based on an informal [] response includes an informal spelling […]; and configuring the first module [text provisions] based on the user preference for the informal type of communication prior to providing the first module [text provisions] to the user device (at least at ¶ [0115], wherein a device receives an introductory message which includes informal spelling or no capitalization and determine that the reply message should be generated in an informal style. Wherein reply message are subsequently generated in the informal style accordingly as in Figure 22 or [0298], etc.).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to determine how formally the informational content should be outputted based upon the user’s replies through the device being informal, as taught by Kim et al., for the purpose of customizing the system to a user’s preferred language style for the benefit of increasing the personalization of the system and aiding the user in more easily understanding the conversation in a more familiar/comfortable tongue/style.
Gioev et al. is arguably silent on the system scoring the user’s responses using a machine learning scoring model, but Dean et al. teaches: [a textual, language response processing system, comprising] determining, with a second machine-learning model, a score for the first module response, wherein the second machine-learning model is selected from the group consisting of a linear regression, decision tree, random forest  (at least at ¶ [0017], [0031], and Figure 2, wherein a user’s textual response to a question is inputted to the system and the system scores the user’s response using a linear regression, decision tree, or random forest model based on textual features. See [0026]-[0037], etc.).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to score a user’s textual answer using a machine learning algorithm, as taught by Dean et al., for the purpose of enabling a more comprehensive assessment of a user’s response through an 
In re Claim 14, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. further discloses: determining, based on an authentication response from the user device, that the user provided the authentication information for the user profile (at least at ¶ [0086] and [0087], wherein the web-based system a user must input a Username and Password to login to their profile, such as a student profile, before use of the system. Other examples throughout).
In re Claim 15, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. further discloses: wherein the first module question is part of a set of first module questions that correspond to a test, the first module response is part of a set of first module responses and the user interface further includes recommendations about areas of improvement that are designed to help the user improve performance on the test (at least at Figure 7F, wherein the series of questions are questions which test a user’s understanding of subject matter within a particular chapter, class, or series of classes. Wherein the provision of user scores for each chapter/problem/class provides a recommendation to the user on areas they are weak in, in order to improve their performance on the particular chapter, class, or series of classes. Moreover see MPEP §2111.05 wherein the particular subject matter meaning of the content which is displayed on the user interface fails to receive patentable weight as it does not further limit the functioning of the computer).
	Additionally, pursuant to MPEP §706.02(I)(B), it is now admitted prior art that the concept and advantages of providing questions related to a test and providing recommendations on areas of the test to improve upon were old and well own to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gioev et al.
In re Claim 16, Gioev et al. discloses: a system for generating a messaging stream that is transmitted over a network to a user device, the system comprising: one or more processors; and a memory, coupled to the one or more processors that stores instructions that when executed by the one or more processors (at least at Figures 1, 3, 6A-7F, and ¶ [0005], wherein Gioev discloses a system for assessing a user’s understanding of an educational curriculum through a text/email/web application operated on a user device in textual communication stream with a server device. Wherein the system provides an interactive dialog based learning system in [0014], through which the user communicates with the server. Wherein questions are asked by the learning system in Figures 6-7 and ¶ [0020] and Table 1, which include words based responses in 5.1.1 and 6.1.1. Wherein user response are categorized into a set of known responses in [0026], [0074]-[0077], and Table 14 and actions taken based upon the provided responses. Wherein the user’s answers to questions are evaluated and scores provided to the user in Figure 7F and [0029], wherein a score for an entire chapter/section/problem is provided. More examples throughout), cause the one or more processor to perform operations comprising: 
[…];
	generating an introductory message (at least at Figure 6A, wherein the server generates an introductory message and provides such message to the user device); 
	receiving an introductory response from the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section); 
	[…];
	determining a user preference for a [] type of communication based on a [] introductory response […]; and configuring the first module question based on the user preference for the type of communication prior to providing the first module question to the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section for subsequent presentation).
	providing a first module question to the user device (at least at 7C-E, wherein a set of questions related to a particular section is provided to a user, such as problem 2.1.1 in section 2.1 which is one of ; 
	determining […] a score for the first module response […] (at least at [0196]-[0205], and Figure 7E, wherein the user provides a text string input answer to the questions asked by the user, which includes one or more words based on the questions asked in sections 5.1-7.1 on page 3. Wherein the user’s response is compared to the set of words of the answer stored in the system’s database to determine if the user is correct. See configuration of the database in [0023], [0028], [0032], [0178]-[0182], among others. At least at [0196]-[0205], wherein the user’s responses for each question and within sections/chapters are graded for correctness and the results displayed to the user in Fig. 7E and 7F); and 
	generating a user interface that includes the score of the first module response (at least at Figure 7F, wherein the user’s scope for each problem, section, and chapter is recorded and provided to the user. More examples throughout). 
	Gioev et al. is arguably silent on training a machine learning model to learn authentication responses for verifying the user’s identity, but Eluard et al. teaches: [an authentication machine learning for verifying user login credentials system, comprising] creating a training set of prior user responses; training a first machine-learning model, based on the training set of prior user responses, to categorize a user response as one of a set of recognizable responses or an unrecognizable response (at least at Figure 2-3 and ¶ [0009]-[0022], and [0028]-[0052], wherein the system is provided with a true password for a particular user, wherein incorrect passwords which are close to the true password are stored as secondary passwords for the user if their entry is followed by the true password when a user logs in, wherein on subsequent login attempts entry of the secondary passwords are reclassified as correct passwords which the user may use to login. Wherein this fashion the machine system learns to categorize password responses as recognized or unrecognized via building a training set); providing an authentication message to the user device that requests authentication information (at least at Figure 1 and ¶ [0031]-[0034], wherein the user is provided with a request to enter their password); determining, using the first machine-learning model, that an authentication response is the unrecognizable response (at least at [0031]-[0034], wherein an incorrect password is entered); responsive to determining that the authentication response is the unrecognizable response, providing the authentication message again to the user device (at least at [0031]-[0034], wherein when an incorrect password is entered the user is asked to reenter their password); receiving an additional response from the user device; responsive to determining, using the first machine-learning model, that the additional response is from the set of recognizable responses, reclassifying the authentication response as one of the set of recognizable responses (at least at [0031]-[0034], wherein when an incorrect password is entered followed by a correct password input, the incorrect password input is learned by the system to represent a secondary password that the user may use to login to their account if the secondary password is relatively close to the true password).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the system to use a machine learning model to learn various user passwords which are acceptable for logging into the system, as taught by Eluard et al., for the purpose of enabling the user to login even when inputting minor misspellings of their password for the benefit of enabling the system to accommodate minor spelling mistakes and ease the user login process while still maintaining high levels of security. 
Gioev et al. is arguably silent on the system determining a preference for an informal type of communication based on an introductory response and providing text according to the informal type, but Kim et al. teaches: [a textual, language response processing system, comprising] determining a user preference for a an informal type of communication based on an informal [] response includes an informal spelling […]; and configuring the first module [text provisions] based on the user preference for the informal type of communication prior to providing the first module [text provisions] to the user device (at least at ¶ [0115], wherein a device receives an introductory message which includes informal spelling or no capitalization and determine that the reply message should be generated in an informal style. Wherein reply message are subsequently generated in the informal style accordingly as in Figure 22 or [0298], etc.).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to determine how formally the informational content should be outputted based upon the user’s replies through the device being informal, as taught by Kim et al., for the purpose of customizing the system to a user’s preferred language style for the benefit of increasing the personalization of the system and aiding the user in more easily understanding the conversation in a more familiar/comfortable tongue/style.
Gioev et al. is arguably silent on the system scoring the user’s responses using a machine learning scoring model, but Dean et al. teaches: [a textual, language response processing system, comprising] determining, with a second machine-learning model, a score for the first module response, wherein the second machine-learning model is selected from the group consisting of a linear regression, decision tree, random forest  (at least at ¶ [0017], [0031], and Figure 2, wherein a user’s textual response to a question is inputted to the system and the system scores the user’s response using a linear regression, decision tree, or random forest model based on textual features. See [0026]-[0037], etc.).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to score a user’s textual answer using a machine learning algorithm, as taught by Dean et al., for the purpose of enabling a more comprehensive assessment of a user’s response through an improved grading system for the benefit of providing a more detailed score analysis and increasing the veracity of the grading system and the pedagogic feedback given to the student. 
In re Claim 20, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. further discloses: determining, based on an authentication response from the user device, that the user provided the authentication information for the user profile (at least at ¶ [0086] and [0087], wherein the web-based system a user must input a Username and Password to login to their profile, such as a student profile, before use of the system. Other examples throughout).
Claims 2, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 1, in view of Cohen et al. (US Pub. 2010/0028846 A1). 
In re Claim 2, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. is arguably silent Cohen et al. teaches: wherein the first module response is received as a spoken word and further comprising translating the spoken word to text (at least at [0158], [0401], claim 22 etc. wherein a user responds to a question and the computer converts the spoken audio into text for processing and scoring the user’s answer). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system enable speech input and conversion of the speech to text, as taught by Cohen et al., for the purpose of enabling a user to provide their response in a more convenient or additional input format for the benefit of reducing a typing burden or input restriction placed on the user.
In re Claim 7, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Cohen teaches: [a textual educational testing system, comprising] wherein the second machine-learning model scores the first module response based on a confidence that a user expressed in an accuracy of the first module (at least at [0308], [0332], [0336], and [0347]-[0349], wherein a user also inputs their confidence of their answer while answering the question which is fed into a linear model for determining the user’s final score). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for scoring of questions be based upon the user’s confidence in their answer, as taught by Cohen et al., for the purpose of having the system assess the user’s understanding based on how confident the user is in their answer for the benefit of improving the system ability to grade the user based on their level of understanding and not based on their guessing ability and increasing the educational assessment ability of the system.
In re Claim 11, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Cohen et al. teaches: wherein the first module response is received as a spoken word and further comprising translating the spoken word to text (at least at [0158], [0401], claim 22 etc. wherein a user responds to a question and the computer converts the spoken audio into text for processing and scoring the user’s answer). 
Gioev et al. for the textual dialogue system enable speech input and conversion of the speech to text, as taught by Cohen et al., for the purpose of enabling a user to provide their response in a more convenient or additional input format for the benefit of reducing a typing burden or input restriction placed on the user.
In re Claim 17, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Cohen et al. teaches: wherein the first module response is received as a spoken word and further comprising translating the spoken word to text (at least at [0158], [0401], claim 22 etc. wherein a user responds to a question and the computer converts the spoken audio into text for processing and scoring the user’s answer). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system enable speech input and conversion of the speech to text, as taught by Cohen et al., for the purpose of enabling a user to provide their response in a more convenient or additional input format for the benefit of reducing a typing burden or input restriction placed on the user.
Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claims 1, 10, and 16, respectively, in view of Yehezkel et al. (US Pub. 2016/0180722 A1). 
In re Claim 3, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Yehezkel et al. teaches: further comprising determining, using a third machine-learning model, that providing a question about [content] to the user device after a registration sequence that is known to increase a likelihood of user engagement (at least at Figure 1-3, 6, 7, [0014], [0025], wherein after a registration sequence the machine learning system may track user engagement with questions and provide a question to a user which is known to increase their engagement. The content of the question which is determined to be engaging is non-functional descriptive subject matter under §2111.05 as it does 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the questions which are provided to the user be question which are known to increase student engagement, as taught by Yehezkel et al., for the purpose of maintaining user interest in the educational content for the benefit of increasing the user enthusiasm for learning the material and the likelihood that they remain focused on the content.
In re Claim 12, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Yehezkel et al. teaches: further comprising determining, using a third machine-learning model, that providing a question about [content] to the user device after a registration sequence that is known to increase a likelihood of user engagement (at least at Figure 1-3, 6, 7, [0014], [0025], wherein after a registration sequence the machine learning system may track user engagement with questions and provide a question to a user which is known to increase their engagement. The content of the question which is determined to be engaging is non-functional descriptive subject matter under §2111.05 as it does not change the underlying functioning of the machine learning system and is only meaningful to human interpretation). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the questions which are provided to the user be question which are known to increase student engagement, as taught by Yehezkel et al., for the purpose of maintaining user interest in the educational content for the benefit of increasing the user enthusiasm for learning the material and the likelihood that they remain focused on the content.
In re Claim 18, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Yehezkel et al. teaches: further comprising determining, using a third machine-learning model, that providing a question about [content] to the user device after a registration sequence that is known to increase a likelihood of user engagement (at least at Figure 1-3, 6, 7, [0014], [0025], wherein after a registration sequence the machine learning system may track user engagement with questions and provide a question to a user which is known to increase their engagement. The content of the question which is determined to be engaging is non-functional descriptive subject matter under §2111.05 as it does not change the underlying functioning of the machine learning system and is only meaningful to human interpretation). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the questions which are provided to the user be question which are known to increase student engagement, as taught by Yehezkel et al., for the purpose of maintaining user interest in the educational content for the benefit of increasing the user enthusiasm for learning the material and the likelihood that they remain focused on the content.
Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claims 1, 10, and 16, respectively, in view of Orr et al. (US Pub. 2004/0029092 A1). 
In re Claim 4, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. further discloses: providing an additional module question to the user device; after providing the additional module question, receiving a request from the user device to go to the first module question; and prohibiting the user device from returning to the first module question, […] (at least at [0074] and Figure 7A wherein a user may reply with “F” and move forward by one problem to a new problem). 
	Gioev et al. is arguably silent on wherein the user device is prohibited from returning to the first module question, but Orr et al. teaches: [an online test tasking system] wherein the user device is prohibited from returning to the first module question (at least at [0087], wherein a setting may be set wherein a user is unable to return to a question they have already answered on a test). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. to prevent student from returning to questions that they have already answered, as taught by Orr et al., for the purpose of preventing students a priori knowledge.
In re Claim 13, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. further discloses: providing an additional module question to the user device; after providing the additional module question, receiving a request from the user device to go to the first module question; and prohibiting the user device from returning to the first module question, […] (at least at [0074] and Figure 7A wherein a user may reply with “F” and move forward by one problem to a new problem). 
	Gioev et al. is arguably silent on wherein the user device is prohibited from returning to the first module question, but Orr et al. teaches: [an online test tasking system] wherein the user device is prohibited from returning to the first module question (at least at [0087], wherein a setting may be set wherein a user is unable to return to a question they have already answered on a test). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. to prevent student from returning to questions that they have already answered, as taught by Orr et al., for the purpose of preventing students from using information gained in future questions to correct mistakes they make in past questions for the benefit of speeding up the testing process and ensuring more accurate assessment of student a priori knowledge.
In re Claim 19, the previous combination of Gioev et al., Eluard et al., Kim et al., and Dean et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. further discloses: providing an additional module question to the user device; after providing the additional module question, receiving a request from the user device to go to the first module question; and prohibiting the user device from returning to the first module question, […] (at least at [0074] and Figure 7A wherein a user may reply with “F” and move forward by one problem to a new problem). 
	Gioev et al. is arguably silent on wherein the user device is prohibited from returning to the first module question, but Orr et al. teaches: [an online test tasking system] wherein the user device is prohibited from returning to the first module question (at least at [0087], wherein a setting may be set Gioev et al. to prevent student from returning to questions that they have already answered, as taught by Orr et al., for the purpose of preventing students from using information gained in future questions to correct mistakes they make in past questions for the benefit of speeding up the testing process and ensuring more accurate assessment of student a priori knowledge.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715